J. S84031/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

A.M.,                                      :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                          Appellant        :
                                           :
                     v.                    :
                                           :          No. 2644 EDA 2018
E.P.                                       :


                 Appeal from the Order Entered August 8, 2018,
              in the Court of Common Pleas of Philadelphia County
                     Family Court Division at No. 0C1508606


BEFORE: BENDER, P.J.E., OTT, J., AND FORD ELLIOTT, P.J.E.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 16, 2019

        A.M. (“Mother”) appeals pro se from the August 8, 2018 order entered

in the Court of Common Pleas of Philadelphia County that awarded primary

physical custody of A.J.P. (“Child”) to E.P. (“Father”) during the school year;

shared physical custody of the Child during the summer; and shared legal

custody of the Child. We dismiss this appeal.

        The trial court set forth the following procedural history:

              On January 25, 2017 Father filed two petitions; one
              petition for contempt stating that Mother was
              keeping Child from him, and one petition to modify
              custody requesting primary physical custody of Child.
              On March 6, 2017 Father filed a petition for
              expedited relief stating again that Mother was in
              contempt of the current custody order and
              withholding Child from Father. The expedited petition
              was granted on June 16, 2017. Father’s custodial
              time was to resume at 6:00 pm that same day and
              Mother was informed she must comply with the
J. S84031/18


              custody schedule. Father’s petition for contempt was
              heard September 26, 2017, and Mother was found in
              contempt for her willful failure to comply with the
              custody order in place at that time. No sanctions
              were imposed, a temporary order was entered by
              agreement of the parties, and Father’s petition to
              modify custody was scheduled for a hearing on
              June 8, 2018. A hearing on Father’s petition to
              modify custody, including a sealed in camera
              interview with Child was heard on June 8, 2018. The
              decision was held in abeyance and a final order was
              entered August 8, 2018. Mother filed a motion for
              reconsideration on August 20, 2018, which was
              denied without a hearing. . . .

Id. at 1-2.

      The record reflects that Mother filed a timely notice of appeal, together

with a statement of errors complained of on appeal, in accordance with

Pa.R.A.P.     1925(a)(2)(i).      The    trial   court   thereafter   filed   its

Rule 1925(a)(2)(ii) opinion.

      A review of Mother’s brief demonstrates that she has failed to comply

with Pa.R.A.P 2111.     In her brief, Mother fails to include a statement of

jurisdiction, the order in question, a statement of both the scope of review

and the standard of review, a statement of questions involved, a statement

of the case, a summary of the argument, a short conclusion stating the

precise relief sought, and a copy of the trial court’s opinion.

      Mother’s brief is a narrative that sets forth her version of the facts

relevant to this custody dispute, as well as the reasons why she believes

that she should be awarded primary physical custody, but it fails to set forth

any legal argument with citation to legal authority to demonstrate an abuse


                                        -2-
J. S84031/18

of discretion below. As this court has stated, where, as here, “a court has to

guess what issues an appellant is appealing, that is not enough for

meaningful review.”   Jones v. Jones, 878 A.2d 86, 89 (Pa.Super. 2005)

(citation omitted).

      Although we are mindful that Mother is proceeding pro se, her choice

to do so does not relieve her of her responsibility to properly raise and

develop appealable claims. See Smathers v. Smathers, 670 A.2d 1159,

1160 (Pa.Super. 1996).      Moreover, this court will not act as Mother’s

counsel. See id. Accordingly, because the substantial defects in Mother’s

brief preclude us from conducting any meaningful judicial review, we are

constrained to dismiss this appeal.    See Pa.R.A.P. Rule 2101; see also

Smathers, 670 A.2d at 1160-1161.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 1/16/19




                                    -3-